Citation Nr: 1525478	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), claimed as due to herbicide exposure in Thailand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  A recently declassified Department of Defense document shows that herbicide agents were used at Korat Royal Thailand Air Force Base (RTAFB) during the Vietnam Era.

2.  Based on the Veteran's credible assertions of serving along the perimeter of Korat RTAFB, from June 16, 1967 to June 15, 1968, and resolving all reasonable doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during service.

3.  Affording the Veteran the benefit of the doubt, his vasospastic angina is presumed to be related to exposure to herbicide agents while serving in Thailand.


CONCLUSION OF LAW

The criteria for service connection for vasospastic angina are met. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Legal Criteria 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Herbicide Presumption

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2014) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e)  (2014).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2014); 75 Fed. Reg. 53,202 (August 31, 2010).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at Korat RTAFB in Thailand.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307  (2014).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, that applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

III.  Analysis

The Veteran asserts that he was exposed to herbicides in Thailand while stationed at Korat RTAFB.  

The Veteran meets the first threshold criteria for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In August 2000 and April 2004 private treatment reports, the Veteran was diagnosed with vasospastic angina.  According to Dorland's Illustrated Medical Dictionary, vasospastic angina is a variant of Prinzmetal's angina.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 83 (32nd ed. 2012).

Affording the Veteran the benefit of the doubt, he meets the second threshold criteria for service connection, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  An October 2012 memorandum noted that service personnel records received from the National Personnel Records Center (NPRC) indicated that the Veteran served in Thailand from June 16, 1967 to June 15, 1968.  The Veteran served with the 697th Engineering Company.  The memorandum also noted that the Veteran's military occupational specialty (MOS) was a 51D20; a carpenter and utility worker.  In his February 2013 notice of disagreement (NOD), the Veteran wrote that one of his duties was to spray herbicides around the perimeter fence of the base to keep the vegetation down.  

Resolving all doubt in favor of the Veteran, the Board finds that service near the perimeter of the base has been established through the Veteran's lay statements, and supporting documentation.  The October 2012 memorandum noted that the Veteran's MOS was a 51D20; a carpenter and utility worker.  The Board recognizes that the Veteran's MOS is not a listed MOS in the MR21-1MR that has been shown to have served on or near the air base perimeter.  However, the Veteran has consistently reported that he worked on the perimeter of the Royal Thai Air Force Base, in Korat, Thailand, spraying herbicides along the fence.  The records found in attempting to verify the Veteran's location during service show that he was part of the 697th Engineering Company, which would seem to include units tasked with maintaining the perimeter fence around the base.  

The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Korat RTAFB.  His statements indicate that he had contact with the base perimeter while spraying herbicides around the fence.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C.A. § 1154(a) (West 2014).  Moreover, his accounting as to the type of duties he performed are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  Layno v. Brown, 6 Vet. App. 465 (1994) (noting that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Further, although a carpenter and utility worker are not MOSs conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's statements credible.  The Board, when considering whether lay evidence is satisfactory, may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  There is nothing in the available service records that would refute the Veteran's recollections.  Those recollections are consistent with the corroborating service records.

Therefore, based on the recently unclassified Department of Defense document showing that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand, the Veteran's credible assertions of serving along the perimeter of Korat RTAFB, and resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service.

As the Veteran is shown to have been exposed to herbicides, the presumption of service connection for vasospastic angina attaches.  Therefore, service connection for vasospastic angina is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for vasospastic angina is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


